Citation Nr: 9922957	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-11 563	)	DATE
	)
	)                                

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement for service connection for cause of the veteran's 
death due to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to October 
1974.  The veteran died on January [redacted], 1995.  The 
appellant is the surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for the 
cause of the veteran's death due to herbicide exposure was 
denied.  The appellant appeals this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.  

2. The veteran died on January [redacted], 1995, of intracranial 
hemorrhage due to or as a consequence of disseminated 
intravascular coagulopathy due to or as a result of a left 
frontal gemistocytic astrocytoma.  No autopsy was performed.

3. At the time of his death the veteran was service connected 
for residuals of herniated nucleus pulposus surgery, a small 
reducible esophageal hiatus hernia, and bilateral high 
frequency hearing loss. 

4. No competent medical evidence has been presented which 
attributes the veteran's death either directly or indirectly 
to his service connected disabilities; however, a letter from 
the veteran's private neurologist indicates that the cause of 
his terminal brain tumor could as likely as not have been 
related to herbicide exposure.



CONCLUSION OF LAW

The evidence is in equipoise, and thus giving the benefit of 
the doubt to the appellant, the cause of the veteran's death 
is due to his active duty service.  38 U.S.C.A. §§ 1310, 
5107(a) (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim 
with respect to the issue of service connection for the cause 
of the veteran's death. A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If a particular claim is not well grounded, then the 
appeal fails and there is no duty to assist in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible. 38 U.S.C.A. § 5107(a) (West 1991).  In Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), the United States Court of 
Veterans Appeals, now the United States Court of Appeals for 
Veterans Claims (Court), held that the appellant in that case 
had not presented a well-grounded claim as a matter of law. 
The Court pointed out that "unlike civil actions, the 
Department of Veterans Affairs (VA) benefits system requires 
more than an allegation; the claimant must submit supporting 
evidence."  Tirpak, at 611.  The evidentiary assertions by 
the appellant must be accepted as true for the purposes of 
determining whether a claim is well 

grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet.App. 19 
(1993). 

Service connection for the cause of a veteran's death is 
warranted when the evidence indicates that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of the 
veteran's death. 38 U.S.C.A. §§ 1110, 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  In order to be awarded dependency and 
indemnity compensation benefits in this case, it must be 
shown that the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310(a) (West 1991); Cariaga v. 
Brown, 5 Vet.App. 397, 398 (1993).

The Board notes the appellant's contention that the 
underlying cause of the veteran's death was due to exposure 
of herbicide agents during his active service.  Service 
connection may be established, on a presumptive basis, for 
certain chronic diseases associated with exposure to 
herbicide agents.  The death certificate reflects that the 
veteran died at age 59, on January [redacted], 1995, due to 
intracranial hemorrhage due to or as a consequence of 
disseminated intravascular coagulopathy due to or as a result 
of a left frontal tumor.  No other contributing factors are 
listed and no autopsy was performed.  A subsequent biopsy of 
the veteran's tumor led to a diagnosis of gemistocytic 
astrocytoma.  At the time of his death the veteran was 
service connected for residuals of herniated nucleus pulposus 
surgery, a small reducible esophageal hiatus hernia, and 
bilateral high frequency hearing loss.

The Board notes that the appellant has asserted that the 
veteran's exposure to Agent Orange during his service in the 
Vietnam War caused his gemistocytic astrocytoma. A 
presumption of exposure to herbicides exists for veterans who 
served in Vietnam during the Vietnam Era from January 9, 
1962, to May 7, 1975, when certain 

diseases are manifested.  38 C.F.R. § 3.307(a)(6).  The 
veteran's Form DD 214 shows that he had active service in 
Vietnam during this period.  The diseases that are afforded 
presumption are chloracne, or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer; and soft-tissue sarcoma. 
38 C.F.R. § 3.309 (e) (1998).  The Board notes that 
intracranial hemorrhage, disseminated intravascular 
coagulopathy, and gemistocytic astrocytoma are not 
disabilities for which a presumption is provided under the 
regulations as due to exposure to herbicide agents. 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Accordingly, the Board finds that 
presumptive service connection for cause of the veteran's 
death based on exposure to herbicide agents is not warranted. 

Although presumptive service connection due to herbicide 
exposure is not appropriate, service connection for the cause 
of the veteran's death may nonetheless be established on a 
direct basis.  The Board finds that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with the veteran's claims folder, are available.  
The Board accordingly finds that the duty to assist the 
appellant, as prescribed by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.  

As stated above, the appellant contends that the cause of the 
veteran's death was due to his service.  After a review of 
the record, the Board finds that the evidence supporting the 
appellant's contentions and the evidence not supporting her 
contentions are in equipoise, and thus, giving the appellant 
the benefit of the doubt, her claim is granted.


The Board notes that when the evidence shows that the disease 
or malady which caused the veteran's death was incurred 
during service, service connection may be granted, 
notwithstanding other statutory or regulatory presumptions, 
such as those that pertain to Agent Orange or herbicide 
exposure.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  Similarly, service connection for the cause of the 
veteran's death may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that he disease was 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(d) (1998);  Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).

The veteran's brain tumor was not discovered until December 
1994 and was, therefore, not shown in service or within one 
year thereafter.  However, the Board notes a June 1998 letter 
from Dr. James R. Moss that states that the veteran's 
terminal illness due to a brain tumor could be related to 
Agent Orange exposure.  The Board also notes a June 1998 
letter from Dr. Frank Haws, the veteran's neurologist, in 
which he opined that Agent Orange " to which the [veteran] 
was exposed in the Vietnam conflict could as likely as not 
have caused his tumor."  

It must be reiterated that the regulations that pertain to 
the presumption that the incurrence of certain disabilities 
is the product of Agent Orange or herbicide exposure do not 
include the veteran's fatal brain tumor as such a disability.  
In addition, the statements from Dr. Moss and Dr. Haws are 
not conclusive as to the etiology of the veteran's terminal 
brain tumor.  However, the Board finds that, as discussed 
above, these statements are nonetheless sufficiently 
probative as to place the evidence in equipoise as to the 
relationship between the veteran's service and his fatal 
illness.  Accordingly, the Board finds that, giving the 
appellant the benefit of 

the doubt, the veteran's gemistocytic astrocytoma was 
incurred as a consequence of his active service, and service 
connection for the cause of the veteran's death, therefore, 
is granted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.312 (1998).


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

